Citation Nr: 0730174	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  06-09 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative meniscus disease of the right knee, 
also diagnosed as patellar tendonitis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative meniscus disease of the left knee.

3.  Entitlement to an initial compensable evaluation for 
eczema with tinea pedis.

4.  Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1984 to 
July 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Columbia, South Carolina.  The veteran testified 
before the undersigned Veterans Law Judge in May 2007; a 
transcript of that hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was granted service connection for bilateral 
degenerative meniscus disease of the knees, eczema with tinea 
pedis, and hemorrhoids by RO rating decision dated in August 
2005.  He filed a notice of disagreement with the initial 
rating assigned to each disability, asserting that the 
evidence warranted higher evaluations.  Subsequently, at an 
April 2006 informal conference with a Decision Review Officer 
(DRO), the veteran indicated that each of his disabilities on 
appeal had worsened since the most recent May 2005 VA 
examination; thus, new examinations were warranted.  See 
VAOPGCPREC 11-95 (1995) (a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination).  The veteran was afforded new VA 
examinations in May 2006.  However, the Board concludes that 
additional VA examinations are necessary.  Unfortunately, the 
evidence presently of record is not adequate to render a 
determination regarding all of the veteran's claims on 
appeal. 

With respect to the veteran's knees, he indicated at his May 
2007 Board hearing that his bilateral knee disability has 
worsened since the May 2006 VA examination.  See VAOPGCPREC 
11-95 (1995).  Specifically, he complained of frequent 
locking and popping in his knees.  Moreover, the Board 
observes that the May 2006 VA examiner recommended another 
examination be performed to reconcile the significant 
difference in range of motion testing results between the May 
2005 and May 2006 VA examinations.  In light of the above, a 
new VA examination is warranted; such examination should 
include range of motion testing which reflects any additional 
limitations due to pain, repetition, lack of endurance, 
incoordination, and/or fatigability.  See 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The veteran was evaluated in May 2005 and May 2006 for 
hemorrhoids.  Both examination reports indicate that no 
external hemorrhoids were found.  However, a review of the 
veteran's service medical records indicates that he was 
diagnosed during service with internal hemorrhoids.  See 
service medical record dated February 1995 stating the 
veteran had internal hemorrhoids at the twelve and two 
o'clock position.  Seeing as there is no indication that 
either of the veteran's VA examinations included an 
examination for internal hemorrhoids, a remand is necessary 
to afford him a comprehensive examination of his service-
connected disability.  

Finally, the veteran is service-connected for eczema with 
tinea pedis.  At the May 2005 VA examination, the examiner 
noted that his skin disability affected his left hand, right 
foot, right thigh, and right arm.  Yet, there was no mention 
of the veteran's lower extremities in the May 2006 VA 
examination report.  Thus, it is unclear whether his lower 
extremities were examined.  Under such circumstances, the 
Board finds that a new VA examination is necessary to fully 
evaluate his disability.  Moreover, the veteran testified at 
the May 2007 Board hearing that his eczema flares up in the 
summer and spring, spreading onto his back, right hand, and 
left bicep area.  A review of the rating criteria pertinent 
to the veteran's skin disability reveals that the predominant 
criteria are the percentage of total body surface affected by 
eczema and tinea pedis and/or the percentage of exposed areas 
affected.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2007).  Thus, the veteran's assertions that the total 
surface area affected by his disabilities increases during 
flareups is pertinent to his claim for a higher initial 
evaluation.  See Ardison v. Brown, 6 Vet. App. at 408; see 
also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) 
(holding that "it is the frequency and duration of the 
outbreaks and the appearance and virulence of them during the 
outbreaks that must be addressed.").  Thus, the frequency, 
duration, and outbreaks of skin disease exacerbations must be 
addressed and the skin disorder should be considered, 
whenever possible, at a time when it is most disabling.  See 
Bowers; Ardison.

As a final note, the veteran testified at the May 2007 Board 
hearing that he was last seen at the William Jennings Bryan 
Dorn VA Medical Center (MC) in Columbia, South Carolina, in 
January 2007 for treatment of his bilateral knee disability.  
He also indicated that he received treatment for some of his 
service-connected disabilities at Woodhill Family Medicine.  
While this appeal is on remand reasonable efforts should be 
made to obtain both outstanding VA and non-VA treatment 
records pertaining to the veteran's disabilities on appeal.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file).  See also 
38 C.F.R. § 3.159(c)(1) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from 
the Columbia, South Carolina VAMC for the 
period from December 2005 through the 
present.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the RO determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

2.  Contact the veteran to obtain the names 
and addresses of all medical care providers 
who treated the veteran for his knees, skin 
disability, and hemorrhoids as well as 
dates of treatment.  Such request should 
specifically ask for information regarding 
the following providers/facilities: 
Woodhill Family Medicine.  After securing 
the necessary release from the veteran, 
obtain these records.

3.  After any additional evidence has been 
obtained and added to the record, schedule 
the veteran for a VA skin examination for 
the purpose of determining the 
manifestations and severity of his 
service-connected eczema with tinea pedis.  
All effort should be made to schedule the 
veteran's examination for a time when his 
skin disease is active.  The claims file, 
to include this REMAND, must be made 
available to the examiner for review, and 
the examiner should indicate that the 
claims folder was reviewed in conjunction 
with the examination.  All indicated tests 
and studies should be accomplished and the 
findings then reported in detail.  The 
examiner should indicate whether the 
veteran's eczema with tinea pedis involves 
ulceration, extensive exfoliation, 
crusting, systemic or nervous 
manifestations, exudation, constant 
itching, extensive lesions, marked 
disfigurement or is exceptionally 
repugnant.  The examiner should also 
indicate the percent of entire body 
involved and percent of exposed area 
affected, and whether systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs are required and, 
if so, the frequency and duration of their 
use.  

4.  After any additional evidence has been 
obtained and added to the record, schedule 
the veteran for a VA orthopedic 
examination for the purpose of 
ascertaining the severity and 
manifestations of his service-connected 
degenerative meniscus disease of the 
bilateral knees.  The claims file, to 
include this REMAND, must be made 
available to the examiner for review, and 
the examiner should indicate that the 
claims folder was reviewed in conjunction 
with the examination.  All necessary tests 
and studies deemed necessary should be 
accomplished, but should include complete 
range of motion findings, and complaints 
and clinical findings should be reported 
in detail.  The examiner should 
specifically state if there is any 
evidence of ankylosis, subluxation, 
lateral instability, "locking," or 
effusion into the joint.  The examiner 
should also indicate if there is 
dislocated semilunar cartilage.

(a) In accordance with 38 C.F.R. §§ 4.40, 
4.45, VAOPGCPREC 36-97, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the 
examination report must also address any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  The examiner should accurately 
measure and report where any recorded pain 
begins and ends when measuring range of 
motion.

(b) If the veteran describes flare-ups of 
pain, the examiner should offer an opinion 
as to whether there would be additional 
limits on functional ability during flare-
ups, and if feasible, express this in 
terms of additional degrees of limitation 
of motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any additional 
disability during a flare-up that fact 
should be so stated and the reason should 
be explained.

5.  After any additional evidence has been 
obtained and added to the record, schedule 
the veteran for a comprehensive VA 
examination to determine the current 
severity of his service-connected 
hemorrhoids.  The claims file, to include 
this REMAND, must be made available to the 
examiner for review, and the examiner 
should indicate that the claims folder was 
reviewed in conjunction with the 
examination.  All indicated studies should 
be performed, and all findings set forth in 
detail.  The examiner should specifically 
indicate whether the veteran's disability 
is manifested by internal and/or external 
hemorrhoids, and whether such hemorrhoids 
are large or thrombotic, irreducible, 
whether there is excessive or redundant 
tissue, whether there is any indication 
that the disability is productive of 
frequent recurrences, and whether there is 
evidence of persistent bleeding, anemia, or 
fissures.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  

6.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



